131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Donald L. JURANEK, Appellant,v.Everett O. INBODY, Appeals Court Judge;  Bryce Bartu;William H. Norton;  Lindsey Miller-Lerman;  Wesley C. Mues,Appeals;  John C. Whitehead;  Mark J. Fuhrman;  Edward E.Hannon, Appeals;  John R. Thompson;  Clay B. Statmore;Timothy V. Haight;  Terrence L. Michaels;  Barry L.Hemmerling;  Leo F. Meister, Butler Sheriff;  Nancy L.Prochaska, District Clerk, Butler County;  Farm Credit,Services of Midlands;  First Nebraska Bank, also known asPlatte Valley Bank;  Siffring Farms, Inc.;  Duane Siffring;Unknown Does, 1 to 99, Appellees.
No. 97-3167.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 17, 1997.Filed Nov. 20, 1997.

Appeal from the United States District Court for the District of Nebraska.
Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Donald L. Juranek appeals from the district court's Federal Rule of Civil Procedure 12(b)(6) dismissal of his action.  Having reviewed the record and the parties' briefs, we conclude that the district court's judgment was correct and that an extended opinion is not warranted.  See 8th Cir.  R. 47B.


2
Accordingly, we affirm.